Citation Nr: 1812176	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis. 

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1988 to May 1992.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied service connection for lower back pain and migraine headaches.  In January 2011, the Veteran timely filed a notice of disagreement (NOD) and in July 2012, he filed a substantive appeal, via a VA Form 9. 

In a May 2015 Board decision, the Board denied all the issues on appeal, to include service connection for a low back disability and migraine headaches, to include as due to undiagnosed illness.  Thereafter, the Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  

In January 2017, the Court issued an Order and Memorandum Decision vacating the Board's May 2015 decision and remanded the Veteran's remaining claims to the Board for further proceedings consistent with the decision.

In August 2017, the Board granted service connection for chronic fatigue syndrome, sleep apnea, depression, and posttraumatic stress disorder, resolving those claims previously on appeal, and remanded the claims for service connection for lower back pain and migraine headaches for further development.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spondylosis is related to his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to his active military service.  
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for spondylosis are met.  38 U.S.C. §§ 1110, 1111, 1113, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for migraine headaches are met.  38 U.S.C. §§ 1110, 1111, 1113, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for mild spondylosis and migraine headaches, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  Migraine headaches are considered organic diseases of the nervous system, which is also listed as a chronic disease.  See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined that migraine headaches are organic diseases of the nervous system).
 
A. Lumbar Spondylosis

The Veteran contends that his lower back disability is related to his active military service and he has experienced continuous lower back pain since service.

Service treatment records (STRs) document that the May 1988 enlistment report of medical examination reflected a normal clinical evaluation for the spine, other musculoskeletal system.  A January 1989 treatment note reflects complaint of upper back pain that was characterized as a back strain affecting the Veteran's thoracic region.  In a January 1990 treatment note, the examiner noted that the upper back strain was non-tender and was resolved.  The April 1992 separation report of medical examination reflected a normal clinical evaluation for the spine, other musculoskeletal system; significantly, however, in his medical history questionnaire, the Veteran reported recurrent back pain.  

December 2007 private treatment records from Lifetree Pain Clinic reflect that radiology testing was normal and the physician attributed the Veteran's low back pain to fibromyalgia.    

On March 2012 VA examination, the Veteran was diagnosed with minimal anterior spondylosis.  The Veteran reported that his low back pain began in 1993, described as a low back pain.  An April 2012 VA medical opinion was provided where the medical professional opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, she noted that the Veteran was treated in service for back pain which was considered resolved in January 1990.   She also noted that the Veteran reported recurrent back pain at separation.  However, she reported that the Veteran never sought medical attention for low back pain.  She referred to primary care treatment notes that record a history of chronic fatigue and fibromyalgia since 1992 to 1993, but found no treatment for back pain specifically from 1992 to 2012 and no testing until March 2012.  She found that the minimal spondylosis was age related, and the lumbar changes noted on X-ray are in a different anatomical location that the back pain that was recorded as upper thoracic back strain in service.  She reported that the lack of specific back pain from 1992 to 2012, a gap of 20 years, weighs against a continuing and chronic disability. 

In a December 2017 VA addendum medical opinion, the physician opined that the Veteran does not have a diagnosis of a low back disability that is at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's military service, including environmental exposures during active service in Southwest Asia.  As rationale, he reported that a review of the STRs revealed only an episode of upper back strain during service which resolved and the separation examination was normal.  The physician noted that the Veteran reported recurrent back pain at separation, but found that this was, however, likely more in relation to his chronic, already developing fibromyalgia and chronic fatigue syndrome type pain.  He stated that the transient 1989 injury was to the upper thoracic, not the lower back.  Additionally, he found that the radiology testing was normal in 2007 and the 2012 testing revealed mild lumbar spondylosis, described as "wear and tear" type of condition which he found was extremely common in the general population.  He reported that it is indisputable that the Veteran has some degree of lower back pain.  However, he found it was impossible to determine with any certainty whether his symptoms and signs are caused by his service-connected fibromyalgia or his lumbar spondylosis.  The physician noted that the Veteran has no concerning neurologic signs and symptoms which would indicate spinal cord compression or compromise, such as numbness, weakness, loss of bowel or bladder control, abnormal reflexes or gait, a positive straight leg raising test, or an abnormal electromyography (EMG).  He stated that these are reassuring and point away from lumbar spine impairment and toward fibromyalgia being the cause of his back pain, as it is the cause of so much of the rest of his widespread pain.  Additionally, the physician reported that he was not aware of any environmental exposures related to Gulf War service that would produce any sort of lower back disability other than the fibromyalgia syndrome for which the Veteran is already service-connected for.  

Finally, the physician opined that it is less likely than not (less than a 50 percent probability) that the Veteran's chronic low back disability is caused or aggravated by a service-connected disability, to include fibromyalgia and chronic fatigue syndrome.  As rationale, he reported that fibromyalgia syndrome does not cause "low back disability" in and of itself, although it can and does cause pain in a variety of places, including the lower back.  Rather, he found it causes fibromyalgia-pain.  Additionally, he found that all other service-connected disabilities did not cause low back disability.  

VA treatment records reflect complaint of and treatment for low back pain. 

Upon review of the evidence of record, the Board finds that service connection for a lower back condition, mild lumbar spondylosis, is warranted.

At the outset, because the Veteran served in Southwest Asia from May 1988 to May 1992, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  However, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Veteran's lower back pain has been attributed to a known clinical diagnosis of mild lumbar spondylosis.  As such, awarding service connection pursuant to 38 U.S.C. § 1117 is not warranted.

Nevertheless, the Veteran may still establish service connection on a direct basis.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

As noted, the Veteran has a current diagnosis of lumbar spondylosis.  Thus, the dispositive issue in this case is whether the Veteran's diagnosed mild lumbar spondylosis is related to service.  There are negative medical opinions regarding a nexus between the Veteran's mild lumbar spondylosis and his active military service; each opinion is flawed as they did not provide significant rationales based on an accurate characterization of the evidence of record.  Significantly, however, in its January 2017 Court memorandum decision, the Court found that the April 2012 VA medical opinion was inadequate as the medical professional improperly relied on a lack of medical records to provide her opinion and rationale.  Additionally, the April 2012 VA medical professional did not take into consideration the Veteran's specific contention that he had back pain since 1993 and disregarded that at separation, he noted recurrent back pain.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran reported recurrent back pain since service.  As the VA examiner failed to take into consideration the Veteran's statements and entire medical history, the opinion is inadequate.

Moreover, the December 2017 VA medical opinion is flawed as the physician provided a conflicting opinion; finding that it was "impossible to determine with any certainty whether his symptoms and signs are caused by his service-connected fibromyalgia or his lumbar spondylosis" while also stating that "fibromyalgia [is] the cause of his back pain" and concluding that the Veteran does not have a diagnosis of low back disability that is at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's military service.  

There is also lay evidence suggesting a nexus between the current lower back disability and service; specifically, lay testimony of some continuity of lumbar spondylosis symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  At separation, in 1992, the Veteran reported recurrent back pain.  During the March 2012, the Veteran reported back pain since 1993.  

Thus, there is inadequate negative medical nexus opinions and competent, credible lay evidence of current low back disability that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's lumbar spondylosis is related to his active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spondylosis is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  Additionally, as the Board is granting on a direct theory of entitlement, no other theories need to be considered.  

B. Migraine Headaches

The Veteran contends that his migraine headaches are related to his active military service. 

Service treatment records reflect that during his May 1988 enlistment examination, the Veteran reported using Tylenol for his recent headaches.  On examination, the Veteran had a normal clinical evaluation neurologically.  The April 1992 separation report of medical examination reflected a normal clinical evaluation neurologically.  Additionally, the Veteran denied having severe or frequent headaches in his medical history questionnaire.  

In December 2007, private treatment records reflect that the Veteran was diagnosed by a private physician with migraine headaches.  

On March 2012 examination, the Veteran reported that he has had headaches that started in high school (in 1985) and then in the fall of 2007, the migraine headaches increased to two to three times a week.  The examiner noted that the Veteran's headache symptoms are attributed to the diagnosis of migraine headaches that is a clear and specific diagnosis.  

A December 2017 VA medical opinion was provided where the physician opined that the Veteran does not have a diagnosis of migraine headaches that is at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's military service, including environmental exposures during active service in Southwest Asia.  As rationale, the physician noted that the Veteran was diagnosed with migraines in 2007, 15 years post-discharge.  The physician noted that the Veteran was not prescribed typical migraine-abortive triptan medications until August 2007, and his VA treatment record did not show migraines as a diagnosis on his problem list.  He concluded that the onset of migraines cannot be established prior to 2007.  He also reported that he was not aware of any environmental exposures related to Gulf War service that would produce migraine headaches with onset some fifteen years after service in the Gulf War. 

The physician opined that it is less likely than not (less than 50 percent probability) that the Veteran's migraine headaches are caused or aggravated by a service-connected disability.  As rationale, he stated that fibromyalgia does not cause migraine headaches in and of itself, just as it does not cause lower back pain, although it can and does cause pain in a variety of places.  He continued to report that chronic fatigue syndrome and sleep apnea are also not known causes of migraine headaches according to an online medical database and the medical literature he was familiar with.  He concluded that he was not a clinical psychologist or psychiatrist so he lacked the credentials to officially offer a binding opinion on whether or not depression can cause migraines, but, from a physical medicine standpoint, he is not familiar with any known mechanism of action or pathophysiologic mechanism by which this would be the case.  

Beginning in 2008, VA treatment records reflect complaint of migraine headaches.  

Upon review of the evidence of record, the Board finds that service connection for migraine headaches is warranted. 

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

As an initial matter, the Board notes that at entrance, the Veteran reported headaches which he took Tylenol for.  As indicated above, unless a disorder is noted at entry into service, a veteran is presumed sound in this regard unless there is clear and unmistakable evidence that shows the disorder preexisted service and was not aggravated thereby.  Here, although the Veteran reported headaches, no neurological disability was noted on the entrance report of examination.  The Veteran is thus presumed to have been sound as to his neurological system at the time of entry into service.  Moreover, the evidence does not clearly and unmistakably show lack of aggravation.  The presumption of soundness has therefore not been rebutted.

Furthermore, as noted above, the Veteran is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  However, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness. The Veteran's headache symptoms have been attributed to a known clinical diagnosis of migraine headaches.  As such, awarding service connection pursuant to 38 U.S.C. § 1117 is not warranted.

Nevertheless, the Veteran may still establish service connection on a direct basis.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

As noted, the Veteran has a current diagnosis of migraine headaches.  Thus, the dispositive issue in this case is whether the Veteran's diagnosed migraine headaches are related to service.  The only medical opinion of record as to the nexus between the Veteran's migraine headaches and active military service is flawed.  

The December 2017 VA physician improperly relied on a lack of medical records to provide his opinion and rationale.  Specifically, he based his rationale on the fact that the Veteran was diagnosed years after separation from military service and did not start migraine-type medication until 2008.  The physician also noted that the VA treatment records do not show treatment for migraine headaches on the "problem list." Thus, the opinion is inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez, 22 Vet. App. at 304.  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton, 21 Vet. App. at 39-40.  As the VA examiner failed to take into consideration the Veteran's entire medical history, the opinion is inadequate.

There is also lay evidence suggesting a nexus between the current migraine headaches and service; specifically, lay testimony of some continuity of headache symptomatology.  Buchanan, 451 F.3d at 1337 ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  Service treatment records reflect that the Veteran took Tylenol for headaches.  Moreover, there is competent, credible testimony of continuity of headache symptomatology since service culminating in a diagnosis of migraine headaches.

Thus, in this case, there is an inadequate negative medical nexus opinion, and competent, credible evidence of continuity of migraine headache symptomatology since service, the Veteran being presumed sound in this regard at entry into service.  The evidence is therefore at least evenly balanced as to whether the Veteran's migraine headaches are related to his active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  As the Board is granting service connection on a direct theory of entitlement, no other theories need to be considered.  


ORDER

Service connection for mild lumbar spondylosis is granted.

Service connection for migraine headaches is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


